Citation Nr: 0432591	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
anemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The veteran appeared before the undersigned in a hearing 
conducted in September 2004.  

During his personal hearing, the veteran brought up the 
issues of entitlement to service connection for pes planus, 
lumbar lordosis, and a bilateral knee disability, and 
entitlement to an earlier effective date for the grant of 
service connection for anemia.  The Board hereby refers these 
matters to the RO for initial review and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for anemia was granted in a rating 
decision dated in May 2002 and assigned a noncompensable 
evaluation.  

During his hearing in September 2004, the veteran described 
some symptoms he had associated with his service-connected 
anemia, such as fatigue, shortness of breath, light-
headedness, and stated that he got cold quickly during the 
colder season.  The veteran reported that he took a 
multivitamin, but had no noticeable improvement, and did not 
take any other medication.  The veteran also testified that 
he did not think his prior VA examination was thorough.  He 
stated that the examiner took his blood, but that the 
examiner failed to ask pertinent questions concerning his 
anemia.  The veteran also indicated that his private 
physician in St. Louis, Missouri by the name of Charles 
Nester, has been treating him about three times a year for 
his anemia.  

The Board notes that in light of the veteran's testimony and 
the record as it stands, the evidence is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board hereby remands this matter for further development 
as directed below.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for anemia since 
his separation from service.  After 
securing the necessary releases, the RO 
should obtain these records.  In 
particular, the RO should obtain the 
records from Dr. Charles Nester, St. 
Louis, Missouri, who has been the primary 
provider in treating the veteran for his 
anemia.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of the veteran's 
service-connected anemia.  Any additional 
studies or tests required to make this 
determination should be scheduled and 
conducted accordingly.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should include a rationale for 
all conclusions reached and ensure that 
the conclusions are associated with the 
claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




